LARSEN, Justice,
concurring.
I concur with the majority opinion under the facts of this case. I write, however, to emphasize that the defendant must, in a medical malpractice summary judgment, affirmatively set out the standard of care in the community and state in detail how the defendant health care provider’s conduct conformed, or failed to conform, to this standard. Cedillo v. Jefferson, 802 S.W.2d 866, 869 (Tex.App.—Houston [1st Dist.] 1991, writ denied); Martin v. Petta, 694 S.W.2d 233, 238 (Tex.App.—Fort Worth 1985, writ ref’d n.r.e.). Here Dr. Zeeck’s deposition testimony sets out piecemeal the various elements of the applicable standard of care; Dr. Zeeck, Dr. Pate and Dr. Pon-ton all testified that Dr. Ponton did not violate it and plaintiff did not controvert this evidence. I therefore agree that defendant met the standard for summary judgment in a medical malpractice ease, but just barely. The medical standard of care is the threshhold question in a malpractice case, and it must be established so the fact finder may determine if the doctor’s acts or omissions deviated from it. Thus, the better, and far safer, practice is for an expert (whether the defendant or another doctor) to set out specifically what treatment constitutes the standard of care for the community, and then compare the doctor’s actual conduct with the standard. A defendant relying upon less structured summary judgment evidence flirts with reversal.